.   ’                                             -.
                                                       328


        OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN
Boaonbt             Truott Xubbud, Pago 2                                                                  ..


          br th8 otornfn# Bad d  bald oily reroladtng
          thlr $0f1tOx lN.7 Ior t&O yOsr Of 19S6."
                    TOr the lOkO Of dUftT',                                 -T VO *a             YOU         T’OaUO8t
l8     fO11Orrl
                    uob.?         th0      8tot8d          t8Ot8,       Will     tb   &8tton’JU4&@8
o fva n
      b lb tCoUlt~& TOth 4lUthCltit~                                             to r8ntO@      m]r pram
thr     rfOht*o    WtO     in th0    iorthOa6                                h~Of8tio         &fUZ’y~o
n0      8 rO8tdOat   Or th8     Oft7     Of uiu8                            POint,On     JWUT         1, lQs~,
but     follo6 to      I hi8    OftT     PO=    t8X,                         bUt l&O paid        bI 8 st8te
8na     OOMtt  ]Fo 3   t8X   Qld l888 Oth8lW1Oo                                  @811fi8A            to vote?
                    Xunlofp8litloo
                                 lmro ao lrhoroat pow& to levy                                                    l
pOl1 t4Xl th8T               OU          do 10 On4                              \mdrt thr 1W8
                                                                rt*a 8uthorizoud'
or the stoto.                S8t@8             we -pti@m                    u8      3.u.     89s;         mrr18     t.
C-8,                91     Tar. 419,            IS 9, Us d.

                    Arti8lr             tmo,        Roti             &i)..St8tUtO8,                  48    undo4
by     hOtl      lead     LO&.,          Chr 288,           rOod8        8o fOlhW0:

                    "Thr City Counol1rho11 hOro pcwor to tvy
          ld      OOllOOt          W       (PZN8~          Ml        t8X,      Mt    to     0X8.04         On0
          ((1.00)Dollarof lrort InhrbltOntoi 8816 Olt;r
          OlOP th0 8&tOt tWOntpOa8 (a) dad ULidU 8ittr
          (So)      nor8           thO88 pOr#o8                     l1 -tby 18W tror                      PyilU
          the St8tO f’OTOX
                       u lXOOQtO6, 18
                                rho                                                  l ~08idOnt
          tbOr.Oi at th@ tfB8 Of ouoh UULoil 88B88POEt.-
                    Thl8 8rtiOl8     18 8UtbOrit]r            fO? th0    cftf    bU!lOf~        Oi
aal     Oitr’,  tQ8U    Or rim&              ai th0        Oh8800     @BUBOr8t86        iI3
brtfOl0 981,         WhiOh    bV0       8dOpt.d       Q lOCODtOd         th8      OTh1OXJ8
Ot Tit10 88, ?~~0~‘8               citil       stOtUto8          to 18tJ      a r tOu*Ot         l1J
8MU81      QO~     t8X,    AOt to orb886             On0 (h..c@)        DOllOr    O? l     T8?7
h&ab;tu&l         Or 88id     Oitl       0-C     the     860 Of tWWltS-ODO (a)                ad
~~d.r    8irt;r     ( 60)   l8r0,        the88 W?8-r             lm=.p     b l tLa w  m= P a                             y-
b     tb a t& t.       g oI 1t8x     lXOIQtOd,           UhO i8 8 SO8idmt           thorwi
at the     tine    Ot 8UOkl mlllkd           888eIEYllt.
H~~8blo       TIpstt HubtmrA,Pago    8

       - Ia tb r lM 8 c u Tr f.To wa l a t B l t* a t     of
B8ard, lS3 &We (SA) VIM, the SqpTanbtlourtb.li8




8titution,     whioh pratidoo~
         -rhok~i@lEmIr@ atallhV8 no power to
      SO10800 or rxtln bh. or'to autilarlnr tha
      rolaasl.ngor 0 &  glllrrbi~,
                                 In w;?o10or io
       art, the ~dObtoda888, lfabilft Or obliga-
       tion of 8ny oorporationor lndltItual t0
       tlh  St&o or to-any oounty or doflnoa rub-
       dltlolonthoroo?,or other munioi ISLoar Q-
       &Ion t!iomfn,axooptdelinquent?8XO8 u.loh
                                              r:
       hnn been due ior 4 perloO of at lee& tam
       yetar.*
        rt I8 l1oimBn                              on& +il&Jom
hat8 no.autharity                                  in whole Oc
                 iIitObtOdnO88   liability   Or obh@~on    bW
        J oorgaratlO!l     e ki~ldtul, allAth8 dot0 pUO8d
           the aOll8titUtiOlB   bhibiti     th8 LO idatw
fraz authorizing nuoh a rol@aU          Oto8pt d.1L WOIAt tUOS
whfoh hue been tu@ for 8 pOrd           Ot at lOa8t,t&IlIOUh
                                    luthoritI*r,~000mo
             Ia rim of the torogolnr,
                                                                                ..

BcmcrablaTrwtt IIubImrd,
                       Pago 4

re8peatful.l~adrfwd that it I8 th8 0pin10~1 of thlr de
partaentthat the ordlmnor    tmoad by t&8 covtwnlag-
body of the oity Of ill118POint On fanua~ 29 LOCO
r08Ohddlae         th0        POu      tkU lw        Ot s.ptOdW’5          i@%     18
indid,          Ona that the               ~1SOtiOU    jUd@8     Of .Yd    zandc   uOU!I-
tp     ha00   authority             to   r&me      to parPit     aay  por80a     to rot0
h      thS  fOrthOor;hg               DatlOOratiO     P&ilCie8     W!?O Wa8 8 ta8-
fdent of the Oity Of @i118 POht M Jamury 1, 1939,
but?IhOfoiled t0 pay hi8 8itY pOu WK.
                FI8are hsmmlth                 eCto108ing   8opt   O?   ;tg     ,“l&n
Ko.    O-069 whioh holda                   that it    18 tleQO8
8ea.ot    an lno0r~OrotOb                  oity    Or tooo,   whi3      lode8        a   pEU
tax,to oazes8 suah poll tax reocrlpt
                                   ln O?d8r to k a
       inrotor in a 8wnty prohibition8188tim.
qualifis
                l’l-lUft;ng         that    thi8   8at~i8f8OtOZ'f~      di8&‘0808        &
your     lnqolry,we             razukr


                                                        Your8 very truly




DBD:ob
smm3mE